Title: From Thomas Jefferson to John Crump, 11 February 1808
From: Jefferson, Thomas
To: Crump, John


                  
                     Sir 
                     
                     Washington Feb. 11. 08.
                  
                  I recieved last night your favor of the 8th. at my last settlement with John Perry in Sep. last we were nearly even. since that he has done some work for me, and my paiments have probably about kept pace with his work, not yet settled. he has still work to do for me, for which I may have to pay him about 100. D. a month which has been our ordinary rate. but this is future, liable to be deranged by contingencies, and I do not therefore bind myself beforehand. there is also an order of his for which I have made myself responsible & must be paid before any other. I do not know it’s amount, but suppose the first monthly paiment will cover it. I shall write to him by the first post on this subject, and in the mean time return you the orders inclosed. Accept my salutations.
                  
                     Th: Jefferson 
                     
                  
               